UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4212



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO DEMYROUS HODGES, a/k/a Tone,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-60)


Submitted:   May 24, 2006                  Decided:   July 19, 2006


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. James Payne, POWELL & PAYNE, Shallotte, North Carolina, for
Appellant.   Frank DeArmon Whitney, United States Attorney, Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Antonio    Demyrous   Hodges    appeals   his   convictions      and

aggregate   150-month    sentence    pursuant    to   his   guilty    plea    to

conspiracy to possess with intent to distribute more than 500 grams

of cocaine, in violation of 21 U.S.C. § 846 (2000); possession with

intent to distribute more than 200 grams of cocaine, in violation

of 21 U.S.C. § 841(a)(1) (2000); possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000); and

possession of ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000).        Finding no error, we affirm.

            First, Hodges objected to an upward adjustment to his

base offense level for committing the offenses after having been

convicted     of   a   crime   of   violence,     pursuant     to     U.S.S.G.

§ 2K1.2(a)(4)(A).      Our review is for harmless error.            See United

States v. Rodriguez, 433 F.3d 411, 415-16 (4th Cir. 2006).               After

reviewing the record, we conclude the district court did not err in

enhancing Hodges’s sentence based on his prior conviction.                   See

Shepherd v. United States, 544 U.S. 13, ___, 125 S. Ct. 1254, 1262

(2005); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

            Next, Hodges argues that the district court erred in

applying enhancements based on Hodges’s possession of the firearm

in connection with another crime, and for reckless endangerment

during flight, even though the facts underlying these enhancements

were not alleged in the indictment or found by a jury.                       The


                                    - 2 -
district court did not err because Hodges explicitly admitted the

factual basis for these enhancements by stating at sentencing that

“[t]here’s no contest to the factual nature” of the enhancements.

See United States v. Revels,___ F.3d ___, ___ (4th Cir. May 1,

2006) (slip op. at 4) (discussing what constitutes an admission

under United States v. Booker, 543 U.S. 220 (2005)).

          Finally, pursuant to Anders v. California, 386 U.S. 738

(1967), counsel for Hodges presents the issue of whether the

Government breached a plea agreement.    Hodges has filed a pro se

informal brief, which we have also considered.   The record reveals

that there was no plea agreement in this case, and therefore no

breach by the Government.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Hodges’s convictions and sentence.

However, we deny the Government’s motion for summary affirmance as

such motions are appropriate in “extraordinary cases only.”    See

4th Cir. R. 27(f). This court requires that counsel inform Hodges,

in writing, of the right to petition the Supreme Court of the

United States for further review.       If Hodges requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on Hodges.


                                - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -